Case 2:19-cv-05318-DSF-PVC Document 28 Filed 08/18/20 Page 1 of 2 Page ID #:924



   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11   JORGE GONZALEZ,                                Case No. CV 19-5318 DSF (PVC)
  12                        Petitioner,               ORDER ACCEPTING FINDINGS,
                                                      CONCLUSIONS AND
  13          v.                                      RECOMMENDATIONS OF UNITED
                                                      STATES MAGISTRATE JUDGE AND
  14   R.C. JOHNSON, Warden,                          DIRECTING RESPONDENT TO
                                                      ANSWER PETITION AS MODIFIED
  15                        Respondent.
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
  18   and files herein, and the Amended Report and Recommendation of the United States
  19   Magistrate Judge. The time for filing objections to the Amended Report and
  20   Recommendation has passed and no objections have been received. Accordingly, the
  21   Court accepts the findings, conclusions and recommendations of the Magistrate Judge.
  22   However, the citation to Kelly v. Small on page two, line 12 is corrected to include the
  23   reporter reference, i.e., 315 F.3d 1063.
  24
  25          IT IS ORDERED that:
  26
  27          (1)    Petitioner’s requests for a stay under either Rhines v. Weber, 544
  28                 U.S. 269 (2005), or Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003),
Case 2:19-cv-05318-DSF-PVC Document 28 Filed 08/18/20 Page 2 of 2 Page ID #:925



   1              overruled on other grounds by Robbins v. Carey, 481 F.3d 1143 (9th
   2              Cir. 2007), are DENIED on the ground that a stay would be futile
   3              because the claim Petitioner seeks to exhaust is plainly meritless;
   4
   5        (2)   Petitioner’s unexhausted claim in Ground 3 is DENIED on the
   6              merits pursuant to 28 U.S.C. § 2254(b)(2); and
   7
   8        (3)   Respondent is ORDERED to answer surviving Grounds 1, 2, 4 and 5
   9              of the Petition within thirty days of the date of this Order.
  10
  11        IT IS SO ORDERED.
  12   DATED: August 18, 2020
  13                                           Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                  2
